Citation Nr: 1012600	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from September 1941 to 
November 1944.  The Veteran died in April 2003; the 
appellant is his widow.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death.  In 
March 2004, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2004, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.

In September 2007, the Board denied the claim for service 
connection for the cause of the Veteran's death.  The 
appellant, in turn, appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In April 
2009, counsel for the appellant and for the VA Secretary 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  Later in April 2009, the Court entered an 
Order, vacating the September 2007 Board decision, and 
remanding the claim on appeal to the Board for further 
proceedings consistent with the Joint Motion.  In the Joint 
Motion, the parties indicated that the Board should provide 
additional reasons and bases for its determination that a 
medical opinion was not necessary in the case.

In July 2009, the Board denied the claim for service 
connection for the cause of the Veteran's death.  The 
appellant appealed the denial to the Court.  In January 
2010, counsel for the appellant and for the VA Secretary 
filed a Joint Motion for Remand.  Later in January 2010, the 
Court entered an Order, vacating the July 2009 Board 
decision, and remanding the claim on appeal to the Board for 
further proceedings consistent with the Joint Motion.  In 
the Joint Motion, the parties indicated that the Board 
should address new arguments raised by the appellant.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for the 
Veteran's cause of death has been accomplished.

2.  The Veteran's death certificate lists the immediate 
cause of death as metastatic lung cancer; coronary artery 
disease, and chronic obstruction pulmonary disease (COPD) 
are listed as underlying causes.

3.  At the time of the Veteran's death, service connection 
was in effect for shell fragment wound (SFW) of the right 
leg (rated as 20 percent disabling); psychoneurosis, anxiety 
(rated as 0 percent disabling, or, noncompensable); malaria 
(rated as noncompensable); and residuals of SFW of the back 
(rated as noncompensable).  His combined disability rating 
was 20 percent, effective September 23, 1951.

4.  There was evidence of a small radiopaque metallic 
foreign body in the left lower thoracic area of the 
Veteran's lung more than 20 years after service; at the time 
of the Veteran's death, CT scans were negative for any 
evidence of shrapnel in the Veteran's lungs.

5.  Competent medical evidence does not establish that a 
disability of service origin caused or contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant. Id.

In this appeal, in an October 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The February 2004 RO rating decision 
reflects the initial adjudication of the claim after 
issuance of that letter.  While this letter did not 
specifically provide the appellant with the conditions for 
which the Veteran was service connected at the time of his 
death, written statements by and on behalf of the appellant 
clearly indicate an awareness of these requirements and of 
the disabilities for which service connection was in effect.  
The appellant's contentions are that the SFW of the back 
caused or aggravated the Veteran's lung cancer or 
accelerated his death.  The appellant has thus demonstrated 
an awareness of what is needed to substantiate her claim for 
service connection for the cause of the Veteran's death.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was cured by actual 
knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records, post-service private medical 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina.  Also 
of record and considered in connection with the claim on 
appeal are various written statements provided by the 
appellant and by her representative, on her behalf.  For 
reasons expressed in more detail, below, the Board has 
determined that no further RO action on this claim, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 3.303 
(2009).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2009).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show 
that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009).  
Service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or 
materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1) (2009).  It is not sufficient to show 
that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

The Veteran died on April [redacted], 2003, at age 83.  The death 
certificate lists the immediate cause of death as metastatic 
lung cancer.  Coronary artery disease and COPD are listed as 
underlying causes.  No autopsy was performed.

At the time of the Veteran's death, service connection was 
in effect for shell fragment wound (SFW) of the right leg 
(rated as 20 percent disabling); psychoneurosis, anxiety 
(rated as 0 percent disabling, or noncompensable); malaria 
(rated as noncompensable); and residuals of SFW of the back 
(rated as noncompensable).  His combined disability rating 
was 20 percent, effective September 23, 1951.

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the 
conditions resulting in the Veteran's death were directly 
related to service.  Service connection was not established 
for lung cancer, coronary artery disease, or COPD, and the 
Veteran's service treatment records are silent in regard to 
any respiratory or heart disorder.  The report of November 
1944 separation examination includes a notation that the 
Veteran's cardiovascular system and lungs were "normal."

The Board notes that, in a June 2009 written statement, the 
appellant's attorney contended that the separation 
examination report was inadequate because it failed to note 
the Veteran's back and leg shell fragment wounds, for which 
he was later awarded service connection.  It was noted that 
there were no musculoskeletal disorders.  Therefore, the 
appellant's attorney contended the examination was 
inadequate, and the Board could not rely on it to show that 
the Veteran's cardiovascular system and lungs were normal 
during that examination.

However, the November 1944 separation examination report 
does show that the scar of the Veteran's left leg was noted 
at that time.  Nevertheless, if there is an absence of 
evidence of a musculoskeletal disorder upon separation, that 
does not prove an absence of evidence of a separate 
disorder.  At best, this would suggest the separation 
examination may be incomplete.  Therefore, the Board finds 
that it is adequate, and the Board may rely on it as 
probative evidence that the Veteran did not have a pulmonary 
disability at separation.

The Board also points out that, in October 1967, the RO 
denied service connection for COPD.  The Veteran initially 
expressed disagreement with the denial, and a SOC was issued 
in March 1968.  As noted in the June 2009 statement, the 
appellant's attorney contends that that an April 1968 
document from the Veteran's representative should have been 
accepted as a substantive appeal, and the Veteran's claim 
should have been forwarded to the Board.

The Board notes, however, that regardless of whether  the 
April 1968 written statement constitutes a substantive 
appeal the claim for service connection for COPD, as a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  See also 38 C.F.R. § 
20.1302 (2009).  Therefore, even if there was a claim 
pending at the time of the Veteran's death, that claim did 
not survive his death.  The Board also notes that the 
appellant did not appeal the February 2004 denial of her 
claim for accrued benefits.  

The appellant's attorney further notes that there was no 
evidence contained in the claims file dated between October 
1968 and October 1978.  A review of the claims file shows 
that this is the case.  However, this fact, alone, is not 
\indicative of any negligence on the RO's part in 
adjudicating a claim.  In any event, the Board emphasizes, 
as noted above, that any claim, if it was pending, did not 
survive the Veteran's death.

In her NOD and substantive appeal, the appellant asserts 
that shrapnel in the Veteran's lung was a contributory cause 
of his death by causing the Veteran's lung cancer and 
contributing to his COPD.  After review of the record, the 
Board finds that there is no competent evidence to support 
the appellant's assertion, and, thus, no basis to award 
service connection for the cause of the Veteran's death.

The claims file includes the report of a September 1967 VA 
examination reflecting a notation that a small radiopaque 
metallic foreign body was seen in the left lower thoracic 
area.  VA outpatient treatment records, dated in May 1979 
and November 1980, show that the Veteran had raised the 
question whether shrapnel in his back caused either pain 
under his right shoulder blade or arthritis in his neck.  In 
both instances, it was noted the Veteran was told that any 
such connection was doubtful. Additional VA treatment 
records, dated from June 1999 to April 2003, reflect 
treatment of the Veteran's lung and liver cancers, urinary 
difficulties, hyponatermia, a painful hernia, and the 
Veteran's death at the Fayetteville VAMC.

Private treatment records, dated from May 2002 to March 
2003, reflect treatment for chemotherapy and side effects of 
chemotherapy.  An August 2002 private record reveals that a 
VA hospital first treated the Veteran for pneumonia in June 
2002, but that subsequent CT scans showed lung cancer which 
had metastasized into the liver.  A January 2003 private 
record notes that the Veteran's coronary artery disease was 
treated many years before at a VA hospital.  Private CT 
scans in 2002 and 2003 reflect evidence of COPD and 
interstitial fibrosis (in November 2002) but are negative 
for any evidence of shrapnel in the Veteran's lungs.

The aforementioned medical evidence indicates that there was 
evidence of a small radiopaque metallic foreign body in the 
left lower thoracic area of the Veteran's lung more than 20 
years after service.  At the time of the Veteran's death, 
however, CT scans were negative for any evidence of shrapnel 
in the Veteran's lungs.  Contrary to contentions of the 
appellant's attorney, a radiopaque metallic foreign body 
would undoubtedly have continued to appear on a CT scan 
study, if, in fact, present.  Moreover, there is no medical 
evidence or opinion even suggesting a basis for an award of 
service connection for the cause of the Veteran's death in 
this case, and neither the appellant nor her attorney has 
identified or even alluded to the existence of any such 
medical evidence or opinion.

The Board notes, as pointed out in the Joint Motion, that no 
medical opinion was obtained to address the questions of 
whether any SFW of the back, with retained metallic foreign 
body, could be related to the development of the Veteran's 
lung cancer, or have accelerated his death.  After review of 
the record, however, the Board concludes that a remand for 
such an opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.

Here, however, the standards of McLendon are not met in this 
case, as there simply is no persuasive indication that any 
service-connected disability or disability of service origin 
present at death is in any way associated with the Veteran's 
death.  The Board finds that, notwithstanding any earlier 
medical notation, the medical evidence at a time frame 
pertinent to the Veteran's death-primarily, the CT scans 
conducted in connection with the Veteran's treatment for 
lung cancer-simply does not show that the Veteran had a 
retained metallic foreign body at the time of his death.  
The Board finds that the later diagnostic studies constitute 
more probative (persuasive) evidence on the question of 
whether the Veteran actually had retained shrapnel in the 
back or in any area of the body in proximity to the lungs at 
any time pertinent to his death.  See. e.g., Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  The Board emphasizes that there 
is nothing in the governing legal authority requiring a 
medical opinion based on pure conjecture; indeed, the 
provisions of 38 C.F.R. § 3.102-which sets forth the 
benefit-of-the-doubt doctrine-prohibits an award of service 
connection on such a basis.

Further, the record does not support a finding that any of 
the Veteran's existing service-connected disabilities-
residuals of SFW of the right leg, malaria, or 
psychoneurosis and anxiety-caused or contributed 
substantially or materially to cause his death.  
Significantly, there is no competent evidence or opinion to 
even suggest that any disability of service origin led to 
the development of lung cancer, coronary artery disease or 
COPD.

As the existing evidence provides no reasonable possibility 
that further medical opinion would aid in substantiating the 
claim, such assistance is not considered necessary in this 
case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
McLendon.

In addition to the medical and other objective evidence, in 
adjudicating the claim on appeal, the Board has considered 
the assertions advanced by the appellant and those advanced 
by her attorney, on her behalf.   However, to the extent 
that these assertions are being offered to either establish 
that the Veteran did have retained shrapnel near his lungs 
or that there existed a medical nexus between such any such 
shrapnel and the Veteran's death, such evidence must fail.  
Medical matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons 
without appropriate medical training or expertise, neither 
the appellant nor her attorney is competent to persuasively 
establish the required elements of the appellant's claim on 
the basis of assertions alone.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim 
for service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


